DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communication: an amendment filed on 11/19/2021.
	Claims 1-3, 5-8 are currently pending and presented for examination.

Response to Remarks
Applicant’s remarks filed on 11/19/2021 with respect to prior art rejection have been considered and they are persuasive. The independent claims have been amended to include previously identified allowable subject matter. Claims 6 and 7 have been amended to overcome 35 U.S.C 112(b) rejections.  Claims 1-3, 5-8 are allowed.
Allowable Subject Matter
          Claims 1-3, 5-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
         Regarding claim 1, prior art on record Shiohara (US Pub. No.: US 2015/0022688 A1) discloses an image capturing apparatus (Fig. 1;  Para 22; image capturing device 1) comprising:
        an image capturing unit including an image sensor (Para 22; image capturing sensor 14); and a control circuit (Para 22; CPU 70 executes a program recorded in the ROM 72 by using the RAM 71 as appropriate. Through the function of the program, the 
       wherein for still image continuous shooting by the image capturing unit (Fig. 5; Para 55; first frame to fourth frame SD1-SD4) ,  the control circuit is configured to set a capturing timing of the still image ( Para 9,  55; charge storing time T1) and thereafter set a capturing timing of the display image  ( Para 57; DD1-DD4 show the displaying time of the object image display region R1 from the first frame to the fourth frame; OSD1-OSD3 show the display timing of the information display region R2 from the first frame to the third frame ) such that at least one frame of the display image can be displayed on the display device with a predetermined delay time within a  remaining time obtained by subtracting a time required to capture the still image from a period at which the still image is captured ( Para 55-59; FIg.5; wherein display delay time Delta T is equal to T1+T2 wherein it within the time frame wherein the total time from the image being captured to the image being obtained/displayed minus  the vertical synchronization period which is related to the charge storing time of the still image) .                 

is captured based on a still image continuous shooting speed, and wherein, in a case where the remaining time is insufficient to capture the display image, the control circuit is configured to extend the period to a length during which the still image and one frame of the display image can be captured” in combination of other limitation in the claim. 
	Claims 2, 3, 5, 6, 7 are allowed as being dependent from claim 1. 

Conclusion
      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
      The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.     
Takanashi et al.  (US Pub. No.: 2017/0054894 A1) cites an imaging system that acquires focus-sensitivity-related information from a lens control unit and corrects a change of the sensitivity and generates a control signal for instructing the driving amount of the focus lens. 
Hamada (US Patent. No.: 9615018 B2) cites digital image processing apparatus comprising: an imaging lens comprising a focusing lens; a lens driving unit that drives the focusing lens; an imaging device comprising imaging pixels for capturing a light transmitted through the focusing lens and generating image signals, and phase difference detecting pixels for detecting phase difference of a captured image; and a control unit that controls the phase difference detecting pixels to perform focus detection by detecting phase difference of a live-view image while the live-view image is output from the imaging pixels, wherein, in a continuous photographing mode for continuously capturing still images, the control unit comprises: a first calculation unit that performs a first focus detection by detecting phase difference of a still image captured during a first image capture operation; a second calculation unit that performs a second focus detection by detecting phase difference of a still image captured during a second image capture operation; a moving speed determining unit that determines moving speed of an object based on results of the first focus detection and the second focus detection; and a focus location correcting unit that corrects focus location by driving the focusing lens within a preset time period based on the determined moving speed of the object.
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to XI WANG whose telephone number is 469-295-9155.  The examiner can normally be reached on 9:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XI WANG/           Primary Examiner, Art Unit 2696